
	

113 HR 4456 IH: To determine the feasibility of additional agreements for long-term use of existing or expanded non-Federal storage and conveyance facilities to augment Federal water supply, ecosystem, and operational flexibility benefits in certain areas, and for other purposes.
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4456
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. George Miller of California (for himself, Mr. Costa, Mr. McNerney, Ms. Matsui, Mr. Garamendi, Mr. Thompson of California, Ms. Eshoo, Mr. Huffman, Mrs. Napolitano, and Mr. Waxman) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To determine the feasibility of additional agreements for long-term use of existing or expanded
			 non-Federal storage and conveyance facilities to augment Federal water
			 supply, ecosystem, and operational flexibility benefits in certain areas,
			 and for other purposes.
	
	
		1.Pilot programIn order to determine the feasibility of agreements for long-term use of existing or expanded
			 non-Federal storage and conveyance facilities to augment Federal water
			 supply, ecosystem, and operational flexibility benefits, not later than 6
			 months after the date of the enactment of this Act, the Secretary of the
			 Interior shall enter into cooperative agreements with non-Federal entities
			 to provide replacement water supplies for drought relief for Central
			 Valley Project contractors, units of the National Wildlife Refuge
			 System, State wildlife areas and private wetland area. Agreements under
			 this section shall—
			(1)include the purchase of storage capacity in non-Federal facilities from willing sellers; and
			(2)provide reimbursement for the temporary use of available capacity in existing above-ground,
			 off-stream storage, and associated conveyance facilities owned by local
			 water agencies.
			2.ReportNot later than 2 years after the date of the enactment of this Act, the Secretary of the Interior
			 shall complete a report on the feasibility of the agreements described in
			 section 1 for long-term use of existing or expanded non-Federal storage
			 and conveyance facilities to augment Federal water supply, ecosystem, and
			 operational flexibility benefits. The report shall be made available to
			 the Chief of the National Wildlife Refuge System and Central Valley
			 Project contractors.
		
